            Case 6:20-cv-00077-SEH Document 25 Filed 05/18/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                 HELENA DIVISION

 DEENA WASHINGTON,

                              Plaintiff,        No. CV 20-77-H-SEH

 vs.
                                                 ORDER

 UNITED PARCEL SERVICE,INC.,

                              Defendant.

       On April 23,2021,the Court set a Preliminary Pretrial Conference for June

8,2021,at 11:00 a.m. 1

       ORDERED:

       The Preliminary Pretrial Conference is RESET to June 8,2021,at 10:00

a.m.

       DATED this        /8   day ofMay,2021.


                                             �/fufc/4VI                '3
                                                                           I
                                            'AMRHADDoN
                                            United States District Judge




       1
           Doc. 24.
